Title: To Benjamin Franklin from William Strahan, 21 November 1784
From: Strahan, William
To: Franklin, Benjamin


				
					Dear Sir
					London Novr. 21. 1784.
				
				With great Satisfaction I received your most acceptable Letter of August 29. by the Hands of your amiable and intelligent Grand-son, who does much Honour to the Family he sprung from. I admire of all Things the Continuance of the Vigor of

your Mind and Body, which enables you to write as clearly, distinctly, sensibly, and accurately as you did almost half a Century ago. My Case is very far different. In the clearest Day I can hardly see to write this, and you must perceive my Hand is greatly altered. In short, I can with much Difficulty scrawl these few Lines to you.—
				But this I am the less concerned at, as I am fully possessed with the Idea, that I shall very soon have the Pleasure of an Interview with you here. In my Mind there is every Reason to induce you to come over (if your Health will possibly admit of the Journey) but even this does not stand in the way, as I am told you can come by Water from Passy all the Way to London. For God’s Sake, then, do not reject this Advice, tho’ it comes from a mean Instrument, for I have most cogent Reasons for giving it, which I am not able to enumerate in this Letter, which I have hardly Eyes to write, and on that Acct. cannot notice all the Particulars of your last admirable Epistle. You have my hearty Thanks, however, for your kind Invitation to see you at Passy, which were I as well as you have known me, would be irresistable; but alas! I am quite unequal to undertake such a Journey— you, however, continue equal to any thing.— I have not the Happiness, in the mean time, to agree with you in many Sentiments of your last which we could easily settle by a few Hours Conversation vivá voce. 1. I think a Labourer ought to be paid in proportion to the Trust reposed in him; and to the Nature and Importance of his Labours; and surely you will not seriously compare the Proceedings of our Courts of Justice to those of France, which are so diametrically opposite. 2. Your Congress, it is now allowd on all Hands do not retain the necessary Powers to govern the United States, so that they are likely to come under the Dominion of some Oliver Cromwell who may be lurking among you; so that the Congress must naturally fall under the Government of such a [Man, or?] the Mob, which, you will allow, is not much better. 3. The Event of the late War could not

be more unexpected by me, than it must have been by yourself. Could any Mortal conceive that we should have been so injudicious in the Choice of our Generals and in our Operations in the Cabinet; upon which your amazing Success was wholly owing. I am very much disposed to attribute to the Interposition of Providence whatever seems to promote the Liberty and Happiness of any of his Creatures; but we are but short-sighted Mortals, and it remains still to be seen whether what has lately happend to our late Colonies turns out in the Event beneficial to them or not, I shall suspend my Opinion upon that Subject; They have given up [even?] Connection with us, the Benefits attending their being a Part of this Empire and of having a Right to our Protection as well from themselves as from their Enemies, enjoying at the same time the full Credit of this Country to trade upon; and all this for the empty name of Independence, a mere Phantom. It remains yet to be seen whether they are Gainers by the Change or not. The Motives of the French assisting in the Quarrel, were abundantly obvious, to humble and distress us; and there I am not clear they will not be found to have misjudged the Matter, in ridding us of a very heavy Incumbrance instead of weakening us by this Dismemberment.
				But all this we shall have an Opportunity of talking over together when you come here. If I have [embraced?] false Ideas, you will set me right; for I have no Partiality for either Side of the Question, to hinder me from seeing the Truth wherever it lies.
				As to what you say about Copy-rights, you do not know, perhaps that by a late Law the Possession of them is limitted to 14 Years. And as to Emigration, the Loss of useful Hands must be hurtful to any State; if the Idle to none. But this and

many other Questions, I hope we shall have an Opportunity of discussing at full Length. At present, you see I can hardly write intelligibly. I shall therefore only add Come, Come, Come, to your most obedient, and most affectionate
				
					
						Will: Strahan
					
				
			 
				Addressed: Dr. Franklin a / Passy
			